1. Where an employee has accepted the workmen's compensation act as is therein provided, his rights against the employer to recover on account of injuries sustained by reason of the breach of any duty arising out of the relation are determinable solely under the provisions of the act, and are not determinable at common law. Code, § 114-103; Webb v.  Tubize-Chatillon Corp., 45 Ga. App. 744 (165 S.E. 775);  Stebbins v. Georgia Veneer  Pkg. Co., 51 Ga. App. 56
(179 S.E. 649).
2. Where the employer and employee are subject to the workmen's compensation act, it is presumed that they have accepted the provisions thereof, and they are bound by its terms. Code, § 114-201; McCoy v. Southern Lbr. Co., 38 Ga. App. 251
(143 S.E. 611).
3. Where a servant is injured by a fellow servant or superior employee in a dispute, not provoked by the injured servant, arising over the conduct of the master's business, the injury may be the result of an accident, in so far as the injured employee is concerned. Horowitz on Workmen's Compensation, p. 86. See the following cases in which it has been held that an assault by a third person may be an accident as to the injured employee. Pinkerton c. Agency v. Walker, 157 Ga. 548
(122 S.E. 202, 35 A.L.R. 557); Keen v. New Amsterdam Casualty Co., 34 Ga. App. 257 (129 S.E. 174).
4. The amended common-law action of the plaintiff in error to recover on account of injuries allegedly sustained as a result of an assault and battery committed by the defendant corporation's general manager upon the plaintiff employee, in connection with the manager's criticism of the employee's work and manner of service, disclosed that the employer and employee were subject to the workmen's compensation act, and the court did not err in sustaining the defendant's general demurrer and dismissing the action.
Judgment affirmed. Sutton, P. J., and Felton, J.,concur.
                         DECIDED JUNE 14, 1945.